



Exhibit 10.3




SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 20, 2018 (this “Amendment”), to the Amended and Restated Credit
Agreement, dated as of September 30, 2016 (as previously amended, restated,
amended and restated, or otherwise modified, the “Credit Agreement”), and
entered into by, among others, SemGroup Corporation, as the Borrower (the
“Borrower”), the lenders party thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement as specified below (the “Specified Amendments”);
WHEREAS, the Loan Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement in order to permit each of the Specified
Amendments; and
WHEREAS, subject to certain conditions, the Lenders party hereto (who shall
constitute the Required Lenders) are willing to agree to such amendments.
NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments to the Credit Agreement


(a)Section 1.01 is hereby amended by inserting the following terms therein in
appropriate alphabetical order:
 
““Beachhead” shall mean Beachhead Holdings and its Subsidiaries.”
““Beachhead Holdings” shall mean Beachhead Holdings LLC, a Delaware limited
liability company.”
““Beachhead I” shall mean Beachhead I LLC, a Delaware limited liability
company.”
““Beachhead II” shall mean Beachhead II LLC, a Delaware limited liability
company.”
““Discharge Date” shall have the meaning given to such term in that certain
Guarantee, Pledge and Security Agreement, dated as of July 17, 2017, among
Beachhead Holdings, Beachhead I, Beachhead II, Buffalo Parent Gulf Coast
Terminals, LLC, Buffalo Investor I, L.P. and Buffalo Investor II, L.P.”
““Second Amendment Effective Date” shall mean February 20, 2018.”


1

--------------------------------------------------------------------------------





““Second Payment” shall have the meaning specified in the filing by the Borrower
on Form 8-K on June 5, 2017.”
““SemEuro Interests” shall mean (a) the Equity Interests of SemEuro, (b) the
Equity Interests of the Subsidiaries of SemEuro, (c) the assets of SemEuro and
its Subsidiaries or (d) such other interests of SemEuro and its Subsidiaries
reasonably approved by the Administrative Agent.”
(b)Section 1.01 is hereby amended by amending and restating the proviso
appearing in the definition of Permitted Deductions as follows:


“provided, that Permitted Deductions shall not exceed (i) on any date of
determination of Consolidated Net Debt on or prior to the satisfaction of the
Second Payment, all cash and Permitted Investments of the Borrower and its
Restricted Subsidiaries so long as on such date of determination, there are no
outstanding Loans and (ii) for all other purposes, U.S.$50.0 million.”
(c)Section 1.01 is hereby amended by adding a new paragraph at the end of the
definition of Unrestricted Subsidiary as follows:


“Notwithstanding anything to the contrary herein, from and after the date that
the Second Payment is made in full and the Borrower receives confirmation that
the Discharge Date has occurred, Beachhead Holdings, Beachhead I and Beachhead
II shall not be, and shall not be permitted to be, Unrestricted Subsidiaries:”
(d)Section 5.10(d) is hereby amended by adding a proviso at the end thereof as
follows:


“; provided, that notwithstanding anything to the contrary herein, from and
after the date on which the Second Payment is made in full and the Borrower
receives confirmation that the Discharge Date has occurred, Beachhead Holdings,
Beachhead I and Beachhead II shall be deemed to be Material Subsidiaries and
within thirty (30) days of the date on which the Second Payment is made in full
and the Borrower receives confirmation that the Discharge Date has occurred,
which period may be extended by up to an additional thirty (30) days in the sole
discretion of the Administrative Agent, the Collateral and Guarantee Requirement
shall have been satisfied with respect to Beachhead Holdings, Beachhead I and
Beachhead II and with respect to any Equity Interest or Indebtedness issued or
owned by each of Beachhead Holdings, Beachhead I and Beachhead II; provided,
further, that at all times 100% of the Equity Interests issued by Buffalo Parent
Gulf Coast Terminals LLC, a Delaware limited liability company, shall be
directly owned by Beachhead I and/or Beachhead II.”
(e)Section 6.04(a) is hereby amended by deleting the words “Closing Date”
therein and replacing it with “Second Amendment Effective Date” in lieu thereof.


(f)Section 6.04(g) is hereby amended by deleting the words “Closing Date”
therein and replacing it with “Second Amendment Effective Date” in lieu thereof.


(g)Section 6.04(i) is hereby amended by inserting the words “after the Second
Amendment Effective Date” immediately following the words “Restricted
Subsidiaries” therein.




2

--------------------------------------------------------------------------------





(h)Section 6.04(o) is hereby amended by deleting the words “Closing Date”
therein and replacing it with “Second Amendment Effective Date” in lieu thereof.


(i)Section 6.04(r) is hereby amended by amending and restating it in its
entirety as follows: “Investments after the Second Amendment Effective Date in
White Cliffs in an aggregate amount not to exceed U.S.$35.0 million”


(j)Section 6.04(s) is hereby amended by amending and restating it in its
entirety as follows: “Investments after the Second Amendment Effective Date (i)
in Beachhead in an aggregate amount not to exceed U.S.$685.0 million for
purposes of financing all or a portion of the Second Payment and (ii) in
Beachhead in an aggregate amount (valued at the time of the making thereof and
without giving effect to any write-downs or write-offs thereof) not to exceed an
amount equal to the sum of, without duplication, U.S.$50.0 million plus any
return of capital actually received by the Borrower or any Restricted Subsidiary
in respect of investments previously made by them pursuant to this clause (s);”


(k)Section 6.04(t) is hereby amended by inserting the words “after the Second
Amendment Effective Date” immediately following the first instance of the word
“Investments” therein.


(l)Section 6.04(u) is hereby amended (i) by deleting the words “Closing Date”
therein and replacing it with “Second Amendment Effective Date” in lieu thereof”
and (ii) by deleting the words “$375.0 million” therein and replacing it with
“U.S.$150.0 million” in lieu thereof.


(m)Section 6.05 is hereby amended by (i) deleting the “and” appearing at the end
of clause (n) thereof, (ii) deleting the “, .” at the end of clause (o) thereof
and replacing it with “; and” in lieu thereof, and (iii) inserting a new clause
(p) as follows:


“(p)    (x) sales, transfers or other dispositions of SemEuro Interests as
consideration for all or a portion of the purchase price of a Permitted Business
Acquisition or (y) sales, transfers or other dispositions of SemEuro Interests;
provided that in the case of sales, transfers or other dispositions of SemEuro
Interests under clause (p)(y), (i) the Net Proceeds from such dispositions shall
be applied to the prepayment of the Loans in accordance with Section 2.11(c),
(ii) such disposition is for at least 75% cash consideration, and (iii) no
Default or Event of Default shall have occurred and be continuing.”
(n)Section 6.07(b)(viii) is hereby amended and restated in its entirety as
follows: “corporate sharing arrangements with Subsidiaries, including with
respect to tax sharing and general overhead and administrative matters;”


(o)Schedule 6.04 is hereby amended and restated in its entirety as set forth on
Exhibit A hereto.


Section 2.Conditions Precedent to the Effectiveness of this Amendment


This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):


3

--------------------------------------------------------------------------------





(a)the Administrative Agent shall have received this Amendment, duly executed by
each of the Borrower, the Guarantors and the Required Lenders;


(b)the representations and warranties set forth in Article III of the Credit
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Second Amendment Effective Date, to the same extent as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);


(c)as of the Second Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing;


(d)the Borrower shall have paid all fees and expenses payable to the Lenders and
the Administrative Agent hereunder or under any other Loan Document; and


(e)the Borrower shall have obtained all material consents necessary or advisable
in connection with the transactions contemplated by this Amendment.


Section 3.Acknowledgment and Consent.


(a)    Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
(b)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
Section 4.Reference to and Effect on the Loan Documents


(a)This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with the terms
and provisions thereof. The Borrower agrees to pay any applicable costs and
expenses incurred in connection with this Amendment in accordance with the terms
set forth in the Credit Agreement, including Section 9.05 thereof.


(b)Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.


(c)The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.




4

--------------------------------------------------------------------------------





(d)Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.


Section 5.Execution in Counterparts


This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.
Section 6.Governing Law


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.
Section 7.Headings


Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
Section 8.Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 9.Severability


The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.
Section 10.Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 11.Waiver of Jury Trial


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.




5

--------------------------------------------------------------------------------





Section 12.Jurisdiction


Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.


[SIGNATURE PAGES FOLLOW]
 
[Second Amendment Signature Page]
 


6

--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
            SEMGROUP CORPORATION


By:___/s/ Robert N. Fitzgerald______________
Name: Robert N. Fitzgerald
Title:     Senior Vice President and Chief Financial
Officer




Subsidiary Guarantors


SEMGAS, L.P.
SEMMATERIALS, L.P.


By: SEMOPERATING G.P., L.L.C., each such Guarantor's general partner




By:___/s/ Robert N. Fitzgerald___________
Name: Robert N. Fitzgerald    
Title: Senior Vice President and Chief
Financial Officer    




SEMOPERATING G.P., L.L.C.
SEMDEVELOPMENT, L.L.C.
SEMCRUDE PIPELINE, L.L.C.
ROSR ROCK MIDSTREAM OPERATING, LLC
ROSE ROCK FINANCE CORPORATION
ROSE ROCK MIDSTREAM ENERGY GP, LLC
ROCK ROCK MIDSTREAM FIELD SERVICES, LLC




By:___/s/ Robert N. Fitzgerald___________
Name: Robert N. Fitzgerald    
Title: Senior Vice President and Chief
Financial Officer    






7

--------------------------------------------------------------------------------





ROSE ROCK MIDSTREAM CRUDE, L.P.


By: ROSE ROCK MIDSTREAM ENERGY GP, LLC, as general partner




By:___/s/ Robert N. Fitzgerald_________
Name: Robert N. Fitzgerald    
Title: Senior Vice President and Chief
Financial Officer    






SEMGROUP EUROPE HOLDING, L.L.C.
SEMMEXICO, L.L.C.
MID-AMERICA MIDSTREAM GAS SERVICES, L.L.C.




By:___/s/ Robert N. Fitzgerald_________
Name: Robert N. Fitzgerald    
Title: Chief Financial Officer    






WATTENBERG HOLDING, LLC
GLASS MOUNTAIN HOLDING, LLC


By: ROSE ROCK MIDSTREAM OPERATING, LLC, each Guarantor's sole member and manager


By:___/s/ Robert N. Fitzgerald_________
Name: Robert N. Fitzgerald    
Title: Senior Vice President and Chief
Financial Officer    












8

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:         /s/ Andrew Ostrov    
Name:     Andrew Ostrov
Title: Director






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:         /s/ Andrew Ostrov    
Name:     Andrew Ostrov
Title: Director






Citibank, N.A.,
as a Lender




By:         /s/ Michael Zeller    
Name:     Michael Zeller
Title: Vice President






Deutsche Bank AG New York Branch,
as a Lender




By:         /s/ Chris Chapman    
Name:     Chris Chapman
Title: Director






By:         /s/ Shai Bandner    
Name:    Shai Bandner
Title: Director




9

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
HOUSTON BRANCH,
as a Lender




By:         /s/ Joe Lattanzi    
Name:     Joe Lattanzi
Title: Managing Director






ROYAL BANK OF CANADA,
as a Lender




By:         /s/ Jason S. York    
Name:     Jason S. York
Title: Authorized Signatory






The Toronto-Dominion Bank, New York Branch,
as a Lender




By:         /s/ Annie Dorval    
Name:     Annie Dorval
Title: Authorized Signatory






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:         /s/ Kristin N. Oswald    
Name:     Kristin N. Oswald
Title: Vice President








10

--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender




By:     /s/ Darrell Holley    
Name:     Darrell Holley
Title: Managing Director




By:
/s/ Kaylan Hopson    

Name: Kaylan Hopson
Title: Vice President






Barclays Bank PLC,
as a Lender




By:     /s/ Nicholas Guzzardo    
Name:     Nicholas Guzzardo
Title: AVP






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:     /s/ Nupur Kumar    
Name:     Nupur Kumar
Title: Authorized Signatory




By:
/s/ Sophie Bulliard    

Name: Sophie Bulliard
Title: Authorized Signatory










11

--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A., as a Lender




By:     /s/ Stephanie Balette    
Name:     Stephanie Balette
Title: Authorized Officer






SUNTRUST BANK,
as a Lender




By:     /s/ Chulley Bogle    
Name:     Chulley Bogle
Title: Vice President






BMO Harris Financing, Inc.,
as a Lender




By:     /s/ Kevin Utsey    
Name:     Kevin Utsey
Title: Managing Director








BNP Paribas,
as a Lender




By:     /s/ Joe Onischuk    
Name:     Joe Onischuk
Title: Managing Director




By:
/s/ Mark Renaud    

Name: Mark Renaud
Title: Managing Director


12

--------------------------------------------------------------------------------





Compass Bank,
as a Lender




By:     /s/ Mark H. Wolf    
Name:     Mark H. Wolf
Title: Senior Vice President






BOKF, NA DBA BANK OF OKLAHOMA,
as a Lender




By:     /s/ Matt Chase    
Name:     Matt Chase
Title: Senior Vice President






REGIONS BANK,
as a Lender




By:     /s/ Michelle Chung    
Name:     Michelle Chung
Title: Senior Vice President






CADENCE BANK, N.A.,
as a Lender




By:     /s/ William W. Brown    
Name:     William W. Brown
Title: Executive Vice President












13

--------------------------------------------------------------------------------





Morgan Stanley Senior Funding, Inc,
as a Lender




By:     /s/ Christopher Winthrop    
Name:     Christopher Winthrop
Title: Vice President






Morgan Stanley Bank North America,
as a Lender




By:     /s/ Christopher Winthrop    
Name:     Christopher Winthrop
Title: Authorized Signatory






ZB, N.A. dba Amegy Bank,
as a Lender




By:     /s/ Larry L. Sears    
Name:     Larry L. Sears
Title: Senior Vice President -
Amegy Bank Division




Commerce Bank,
as a Lender




By:     /s/ Eric Rutter    
Name:     Eric Rutter
Title: AVP, Energy Lending


14

--------------------------------------------------------------------------------







EXHIBIT A - Schedule 6.04


1.
Indebtedness owed by SemLogistics Milford Haven Limited to SemGroup Corporation,
in an approximate amount of US $16,500,000. Indebtedness owed by SemGroup Europe
Holding, L.L.C. to SemGroup Corporation, in an approximate amount of US
$6,500,885.



2.
Remainder of original indebtedness under the promissory note dated July 23,
2007, as amended and restated on or about November 27, 2009, made by SemCAMS ULC
in favor of SemCrude, L.P. in the approximate amount of US $137,056,890, not
assigned by SemCrude, L.P. to SemCanada Crude Company, equal to $1,497,347.



3.
Indebtedness under the promissory note dated on or about November 27, 2009, made
by SemCAMS ULC in favor of SemCanada II, L.P. in the approximate amount of US
$36,253,583.



4.
Investments existing on the Second Amendment Effective Date in subsidiaries as
reflected in the Organization Chart separately delivered to the Lenders prior to
the Second Amendment Effective Date. Between the Closing Date and the Second
Amendment Effective Date, the Borrower utilized $296 million of the amounts
permitted under Section 6.04(a), $25 million of the amounts permitted under
Section 6.04(i), $50 million of the amounts permitted under Section 6.04(o),
$1.4 million of the amounts permitted under Section 6.04(r), $24 million of the
amounts permitted under Section 6.04(s) and $255 million of the amounts
permitted under Section 6.04(u).



5.
NGL GP Interests.





15